Citation Nr: 9901333	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for dementia linked to 
Alzheimers disease.

2.  Entitlement to service connection for brain damage 
diagnosed as encephalopathy and organic personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955. 

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a 1991 decision of the Department of 
Veterans Affairs VA Regional Office (RO) in Los Angeles, 
California.  The veteran relocated and the Phoenix, Arizona 
VARO forwarded the appeal to the Board.  The Board in October 
1994 remanded the case for further development.  Thereafter, 
the case was returned to the Board by the Portland, Oregon 
VARO.  In September 1997 the Board again remanded the case 
for additional development.  The case has recently been 
returned to the Board 


FINDINGS OF FACT

1.  The claim of service connection for dementia linked to 
Alzheimers disease is not supported by cognizable evidence 
showing the claim is plausible or capable of substantiation.

2.  It is likely in view of competent medical evidence that 
the veterans boxing in service was a factor in the 
development of brain damage diagnosed as baseline 
encephalopathy and organic personality disorder.


CONCLUSIONS OF LAW

1.  The claim of service connection for dementia linked to 
Alzheimers disease is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



2.  Brain damage diagnosed as encephalopathy and organic 
personality disorder were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The only service medical record available is a copy of the 
veterans separation examination in 1955 that shows normal 
neurological and psychiatric status on the clinical 
evaluation.  The National Personnel Records Center advised 
the RO that the veterans complete records, personnel folder, 
orders, assignments, etc., could not be reconstructed and 
were not available due to a fire at the Center in 1973.  
Several inquiries were made in an attempt to locate any 
records for the veteran.

Medical treatment records from Kaiser Permanente beginning in 
the late 1980s mention that the veteran had engaged in 
professional boxing for several years, had brain surgery 
after a motor vehicle accident in 1974, and had had 
continuous headaches and memory problems.  It was further 
reported that a craniotomy was performed at a VA hospital.  
VA records from the early to mid 1970s were sought but none 
were located.

The Kaiser Permanente records include a neurology report in 
1987 that the veteran had a presumptive diagnosis of dementia 
and a 15 year boxing history with angry outbursts and 
paranoid behavior.  Clinical records dated prior to and after 
the 1987 neurology consultation mention possible pugilistic 
dementia, progressive dementia and possible Alzheimers 
dementia.  An outpatient neurology consultation report of 
July 1994 shows the impression of history suggestive of 
dementia pugilistica well known to happen to former boxers.  
A September 1994 report mentions dementia pugilistica.



VA medical records include a 1994 examination for aid and 
attendance purposes which contains the diagnosis of dementia 
pugilistica.  Outpatient reports in 1994 mention dementia of 
undetermined etiology.  

The veteran and his wife were present at a RO hearing in 
1992.  The veteran testified that his helmet was blown off 
while he was in service (Transcript (T) 2) because a bullet 
went through the helmet (T. 3), that the incident occurred 
during combat war games (T. 3), and that he was admitted to a 
hospital and treated for bleeding from his head (T. 3).  He 
added that he had 15 boxing matches while in service  (T. 4).  
His wife recalled that she had known him since 1952 when they 
were in high school (T. 5), and that she did not know the 
veteran to have memory problems prior to service (T. 5).  She 
added that he underwent a head surgery in the 1960s and had 
boxed after service (T. 6, 9, and 11).

Submitted for the record in May 1992 were statements from 
members of the veterans family, including his mother, who 
related collectively that they had noticed his head problems 
shortly after service, that he had had a few fights after 
service and that he had boxed in the service.

A VA examiner in April 1997 noted the absence of service 
record confirmation of head injury and that the veteran had 
been a boxer with a brief professional boxing career after 
his service.  The impressions included history indicative of 
progressive Alzheimers-type dementia; and Alzheimers type 
dementia superimposed upon a mild-to-moderate organic 
personality disorder with angry outbursts and paranoia, and 
related to a 1974 motor vehicle accident.

Pursuant to the Board remand in 1997, the RO obtained medical 
records showing private medical opinion in late 1997 of 
Alzheimers dementia rather than dementia pugilistica based 
on a review of the veterans record.  A provisional diagnosis 
was of Alzheimers type dementia.




In early 1998, a VA examiner from April 1997 again examined 
the veteran.  His neurologic history was reported and his 
boxing history and post service craniotomy was noted.  The 
examiners impressions were that the current progressive 
dementia was likely to be related to a progressive 
Alzheimers-type dementia and that there was historical and 
physical evidence of an organic personality disorder and 
static encephalopathy likely post-traumatic in nature related 
to his motor vehicle accident and craniotomy. The examiner 
opined that the static encephalopathy and organic personality 
disorder may also be related in part (30-40 percent) to 
multiple concussive episodes related to his boxing career.

In a July 1998 addendum the VA examiner opined that the 
veterans current progressive dementing process that required 
assisted care was related to Alzheimers  type dementia and 
that prior to this he had a baseline personality disorder and 
static encephalopathy related to multiple concussive injuries 
including a boxing career.  The baseline encephalopathy and 
personality disorder were related to post-traumatic events, 
including motor vehicle accidents, craniotomies, as well as 
multiple concussive episodes related to a boxing career.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation see, e.g., Reiber v. 
Brown, 7 Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 
(1996).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis
Service connection for dementia linked to Alzheimers disease

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
Board finds that the veterans claim for service connection 
for dementia linked to Alzheimers disease is not well 
grounded and must be denied because the veteran has failed to 
meet this burden.

Regarding the disorder, the Board finds that an essential 
element for a well-grounded claim, medical evidence of a 
nexus between current progressive dementia linked to 
Alzheimers disease, has not been satisfied.  Here, the 
determinative issue is one of medical etiology or causation.  
In recently obtained medical evidence lies no support of a 
nexus between the disease and the veterans military service.  

The evidence does not include any support of a nexus to 
service.  It does not include any competent medical statement 
supporting such a connection.  In view of the foregoing, the 
claim must be considered implausible and, therefore, not well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

It is appropriate to note that recent medical examinations 
have reported Alzheimers dementia with knowledge of the 
veterans history that includes recalled head trauma linked 
to boxing in service.  As will be discussed below there is 
support for service connection of organic personality 
disorder and encephalopathy, but in evaluating the evidence 
there is no nexus between the Alzheimers disease and any 
other disorder linked to service events by competent 
evidence.


Therefore, the Board is of the opinion that no further duty 
to assist in development is necessary.  Although the Board 
had remanded the case for additional development, 
specifically additional medical opinion, the Board must point 
out that such development would be in the nature of a duty to 
assist which requires a well grounded claim to insure that 
all claimants are accorded the same consideration.  The facts 
of this case suggest that may have been premature.  

The Board has noted the veterans available medical records 
that are unremarkable for Alzheimers disease until several 
decades after service.  VA and private medical examinations 
are unremarkable with respect to any association of the 
disability to service or a service-connected disability.

Accordingly, as well grounded claims must be supported by 
evidence, not merely allegations, Tirpak, the veterans claim 
for service connection for Alzheimers type dementia as 
secondary to service must be denied as not well grounded.  

Although the Board considered and denied the veterans claim 
on a ground different from that of the RO, which appears to 
have denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the veterans claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
dementia or brain damage linked to Alzheimers disease.  In 
summary, the evidence for years post-service does not show 
the disorder until the 1980s, and more pertinently it does 
not contain competent evidence in support of the required 
nexus.  


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

Service connection for brain damage 
diagnosed as encephalopathy and 
personality disorder

The Board finds the situation significantly different 
regarding the claim as it relates to encephalopathy and 
organic personality disorder.  The Board observes that the 
veteran has presented evidence of a well grounded claim for 
service connection based upon the provisions of 38 C.F.R. 
§ 3.303, that is, the claim is plausible or capable of 
substantiation.  It is accompanied by supporting evidence 
rather than solely on the basis of allegation alone.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board finds the 
veterans recollection of his boxing career in service 
probative evidence as it is confirmed in the recollection of 
a family member.  This evidence in the absence of service 
medical or administrative records must be accorded 
significant weight.  There is as well competent medical 
evidence in support of the claim.  

The Board finds that the record as it now stands is adequate 
for an informed determination and that the duty to assist has 
been fulfilled.  The RO conscientiously completed the 
development asked for by the Board remands and obtained 
medical opinion from a VA specialist and other pertinent 
evidence. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it.  Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  In other words, in this case 
it would have to be established by a preponderance of the 
competent evidence that the veteran did not sustain brain 
damage as a result of service or any event in service.  

The Board in remanding the case sought to establish a more 
definite etiology for the various organic complaints as this 
was a significant element that was not clearly established in 
the record available in 1994.  In summary the evidence shows 
that the medical opinion was divided as to the nature of the 
veterans dementia, although pugilistic dementia was often 
opined as a likely etiology for his various manifestations.  
A VA neurology examiner reported in 1997 that the veteran had 
distinct disorders with the current progressive Alzheimers 
superimposed upon encephalopathy and organic personality 
disorder.  And thereafter in 1998, it was the opinion of the 
same VA examiner that the probability of these originating 
from the previous boxing history would be 30 to 40 percent.

The conclusions of the VA examiner appear to have been based 
on a fair consideration of the material evidence, and to 
reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany, 9 Vet. App. at 519.  As with any 
piece of evidence, the credibility and weight to be attached 
to a medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board must assess the weight and credibility to be given to 
the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).

From the perspective of ultimate weight, the VA opinion in 
1998 and the supplementing addendum may reasonably be 
accorded significant probative weight as they appear to have 
been based upon the assessment of the veterans disability in 
light of the known history of boxing in service and other 
cranial injury.  The examiner appeared to take into 
consideration pertinent data specific to the veterans case 
rather than general observations.  

The Board does not find the opinion regarding the existence 
of organic personality disorder and encephalopathy linked to 
a boxing history outweighed.  In essence, the VA examiner 
opined that the likelihood of nexus to boxing approximated 40 
percent.  That could be interpreted as showing a 60 percent 
probability against such a relationship.  However, the 
question that must be addressed is, in essence, whether the 
evidence would tend to place the veteran within the 40 
percent group that may have an organic personality disorder 
and encephalopathy so related.  Smith v. Brown, 8 Vet. App. 
546, 553 (1996).

Viewing this medical evidence objectively, the Board is left 
with the belief that other competent evidence does not 
outweigh the recent VA medical opinion.  The VA examiner, as 
noted previously, accounted for the potential contributors to 
the veterans various manifestations and the opinion and 
addendum read liberally do offer a probability of the veteran 
being within the 40 percent who may have boxing related 
encephalopathy and organic personality disorder.  Therefore, 
the Board concludes that the evidence, viewed objectively, is 
at least in equipoise as to the existence of organic 
personality disorder and encephalopathy linked to service on 
the basis of uncontradicted history of boxing in service that 
may be reasonably viewed as significant in light of the sworn 
testimony. 

Having reviewed the evidence, the Board finds that the 
elements necessary to establish service connection for 
encephalopathy and organic personality disorder in the 
context of the claim for dementia and brain damage have been 
met, as a preponderance of the evidence is not against the 
claim.  However, as noted previously, there is no competent 
evidence linking the progressive dementia of Alzheimers 
disease to the service connected disability in any manner.


ORDER

Entitlement to service connection for dementia linked to 
Alzheimers disease is denied.

Entitlement to service connection for brain damage diagnosed 
as encephalopathy and organic personality disorder is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
